  Case 18-07095       Doc 43     Filed 06/18/19 Entered 06/18/19 16:20:08          Desc Main
                                   Document     Page 1 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                      )
                                            )       CASE NO. 18 B 07095
         Angela Robinson .                  )       HON. A. Benjamin Goldgar
         DEBTOR.                            )       CHAPTER 13

                                     NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604;


         See Attached Service List

       PLEASE TAKE NOTICE that on July 9, 2019, at 9:30 A.M., in courtroom 642 of the
United States Bankruptcy Court, Everett McKinley Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois 60604, I shall appear before the HONORABLE A. Benjamin Goldgar or before
any judge sitting in his place and stead, and shall then and there present the attached MOTION TO
MODIFY PLAN at which place and time you may appear if you see fit.



                                     PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the attached service list via regular U.S. Mail with postage prepaid from the
mailbox located at 20 S. Clark Street, Chicago, IL 60603 on June 18, 2019.


___/s/ Jeremy M. Nevel___
    Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
                  Case
Label Matrix for local    18-07095
                       noticing            Doc 43 PRAFiled  06/18/19
                                                      Receivables          Entered
                                                                  Management, LLC    06/18/19 16:20:08      Desc
                                                                                                 U.S. Bankruptcy     Main
                                                                                                                  Court
0752-1                                                 Document
                                                  PO Box 41021            Page    2 of 6         Eastern Division
Case 18-07095                                       Norfolk, VA 23541-1021                        219 S Dearborn
Northern District of Illinois                                                                     7th Floor
Eastern Division                                                                                  Chicago, IL 60604-1702
Tue Jun 18 15:58:35 CDT 2019
ALIGNCUMULUS                                        Advocate Medical Group                        Advocate Medical Group
325 W Huron St #300                                 29368 Network Place                           PO Box 92523
Chicago, IL 60654-9132                              Chicago, IL 60673-1293                        Chicago, IL 60675-2523



Ally Financial                                      Ally Financial                                AmeriCash Loans, L.L.C.
200 Renaissance CTR                                 PO Box 130424                                 P.O. Box 184
Detroit, MI 48243-1300                              Roseville MN 55113-0004                       Des Plaines, IL 60016-0003



Americash - Bankruptcy                              Americash - Bankruptcy                        Arrowhead Advance
880 Lee Street                                      Mkt Square Shop Ctr                           Po Box 6048
Suite 302                                           180 S Bolingbrook Dr                          C/O Wakpamni Lake Community Corporation
Des Plaines, IL 60016-6487                          Bolingbrook, IL 60440-2852                    Pine Ridge, SD 57770-6048


Bayshore Properties                                 Big Picture Loans                             Brandon S. Lefkowitz
c/o: Kahn Sanford LLP                               E23970 Pow Wow Tribal                         24100 Southfield Road, Suite 203
180 N Lasalle #2025                                 Watersmeet, MI 49969                          United States
Chicago, IL 60601-2611                                                                            Southfield, MI 48075-2851


CAPITAL ONE                                         COMENITY BANK/ASHSTWRT                        Capital One
P O Box 30253                                       PO BOX 182789                                 11013 W Broad St
Salt Lake City, UT 84130-0253                       COLUMBUS, OH 43218-2789                       Glen Allen, Virginia 23060-6017



Check Into Cash/dba/Check Into Cash of India        Check into Cash                               Citizens Bank N.A.
Attn:Collections                                    1637 S. Cicero                                1 Citizens Drive Mailstop ROP15B
PO Box 550                                          Cicero, IL 60804-1520                         Riverside, RI 02915-3026
Cleveland, TN 37364-0550


Citizens Bank NA                                    City Of Chicago Department of Finance         City of Chicago - Parking and red Light Tick
480 JEFFERSON BLVD                                  C/O Arnold Scott Harris P.C.                  121 N. LaSalle Street
WARWICK, RI 02886-1359                              111 W Jackson Blvd Suite 600                  Chicago, IL 60602-1202
                                                    Chicago, IL 60604-3517


Dish Network                                        Dish Network                                  FED LOAN SERV
9601 S Meridian Blvd                                PO Box 530714                                 P.O. Box 60610
Englewood, Colorado 80112-5905                      Atlanta, GA 30353-0714                        Cornwall, PA 17016



FIRST PREMIER BANK                                  First Premier Bank                            Green Valley Cash
c/o Jefferson Capital Systems LLC PO Box            Jefferson Capital Systems LLC                 P.O Box 615
c/o Linda Dold                                      c/o Kelly Lukason                             Hays, MT 59527-0615
Saint Cloud, MN 56302                               PO Box 7999
                                                    Saint Cloud, MN 56302-7999
HARRIS & HARRIS LTDCase 18-07095         Doc 43 Harley
                                                  Filed   06/18/19
                                                       Davidson Credit Entered 06/18/19 16:20:08       Desc
                                                                                           Harley-Davidson    Main
                                                                                                           Credit Corp.
222 Merchandise Mart Plaza, Suite 1900               Document
                                                PO Box 15129           Page 3 of 6         PO Box 9013
Chicago, IL 60654-1421                           Palatine, IL 60055-0001                       Addison, Texas 75001-9013



Harris & Harris Ltd                              IDES - Bankruptcy Department                  Illinois Department of Employment Security
111 W Jackson Blvde S-400                        PO Box 4385                                   Bankruptcy Unit Collection Subdivision
Chicago, IL 60604-4135                           Chicago, IL 60680-4385                        33 South State Street 10th Floor
                                                                                               Chicago IL 60603-2808


Illinois Student Assistance Commission           Johnson, Justin                               LENDING CLUB CORP
1755 Lake Cook Rd                                231 Dogwood St                                71 STEVENSON ST STE 300
Deerfield, IL 60015-5209                         Park Forest, IL 60466-1862                    SAN FRANCISCO, CA 94105-2985



LendingClub Corporation                          MERRICK BANK                                  MERRICK BANK CORP
71 Stevenson Street, Suite 1000                  Resurgent Capital Services                    One Paces West
San Francisco, CA 94105-2967                     PO Box 10368                                  Suite 1400
                                                 Greenville, SC 29603-0368                     Atlanta, GA 30327-2734


Merrick Bank Corp                                Midland Funding, LLC                          Money Lion LLC
PO Box 9201                                      Midland Credit Management, Inc. as            501 5th Ave
Old Bethpage, NY 11804-9001                      agent for Midland Funding, LLC                New York, NY 10017-6107
                                                 PO Box 2011
                                                 Warren, MI 48090-2011

Murphy, Bertam                                   NELNET LOANS                                  Premier Bankcard, Llc
7602 Columbia Avenue                             6420 SOUTHPOINT PKWY                          Jefferson Capital Systems LLC Assignee
Hammond, IN 46324-3025                           JACKSONVILLE, FL 32216-0946                   Po Box 7999
                                                                                               Saint Cloud Mn 56302-7999


Quantum3 Group LLC as agent for                  SYNCB/WALMAR                                  Stroger Hospital of Cook County
Comenity Bank                                    PO BOX 965024                                 1900 W Polk Street
PO Box 788                                       EL PASO, TX 79998                             Chicago, IL 60612-3723
Kirkland, WA 98083-0788


Synchrony Bank                                   US DEP ED                                     US Dep Ed
c/o PRA Receivables Management, LLC              PO Box 8937                                   PO Box 5609
PO Box 41021                                     Madison, WI 53708-8937                        Greenville, TX 75403-5609
Norfolk, VA 23541-1021


Aaron M Weinberg                                 Angela Robinson                               Jeremy M Nevel
The Semrad Law Firm, LLC                         10828 S Union                                 The Semrad Law Firm, LLC
20 S. Clark St.                                  Chicago, IL 60628-3116                        20 S. Clark St., Suite 2800
28th Floor                                                                                     Chicago, IL 60603-1811
Chicago, IL 60603-1811

Marilyn O Marshall                               Michael Spangler                              Patrick Semrad
224 South Michigan Ste 800                       The Semrad Law Firm, LLC                      The Semrad Law Firm, LLC
Chicago, IL 60604-2503                           20 S Clark St, 28th Floor                     20 S. Clark St, 28th Floor
                                                 Chicago, IL 60603-1811                        Chicago, IL 60603-1811
Patrick S Layng Case 18-07095             Doc 43 Steve
                                                   Filed   06/18/19 Entered 06/18/19 16:20:08
                                                       Miljus                                                        Desc Main
Office of the U.S. Trustee, Region 11            The Semrad Law Firm, LLC Page 4 of 6
                                                       Document
219 S Dearborn St                                    20 S Clark, 28th
Room 873                                             Chicago, IL 60603
Chicago, IL 60604-2027




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Harley-Davidson Credit Corp.                      End of Label Matrix
                                                     Mailable recipients    61
                                                     Bypassed recipients     1
                                                     Total                  62
  Case 18-07095       Doc 43     Filed 06/18/19 Entered 06/18/19 16:20:08            Desc Main
                                   Document     Page 5 of 6


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       )
                                             )       CASE NO. 18 B 07095
         Angela Robinson,                    )       HON. A. Benjamin Goldgar
         DEBTOR.                             )       CHAPTER 13

                                 MOTION TO MODIFY PLAN

         NOW COMES the Debtor, Angela Robinson, by and through Debtor’s attorneys, The

Semrad Law Firm, LLC, moves this Honorable Court to enter an Order Modifying Debtor’ Chapter

13 Plan of Reorganization as set forth below, and in support thereof states as follows:

         1.    That this Court has jurisdiction over this proceeding pursuant to 28 U.S.C §§1334

               & 157. This is a core proceeding pursuant to 28 U.S.C. §157.

         2.    Debtor filed the above captioned voluntary petition for relief under Chapter 13 of

               the United States Bankruptcy Code on March 12, 2018.

         3.    This Honorable Court confirmed the instant case on May 8, 2018.

         4.    That the Chapter 13 Plan requires the Debtor to make plan payments to the Chapter

               13 Trustee in the amount of $650.00 on a monthly basis for a term of 36 months.

         5.    That the Debtor’s Chapter 13 Plan allows for secured creditors to be paid 100% of

               their allowed claims, and general unsecured creditors to be paid 10% of their

               allowed claims.

         6.    That Debtor received a $2,272.00 refund upon filing the 2018 Federal Tax Return.

         7.    That the Debtor is entitled to retain $1,200.00 of the $2,272.00 tax refund

               pursuant to Section 2.3 of the confirmed Plan with the remaining $1,072.00 of the

               tax refund owed to the Chapter 13 Trustee.

         8.    That Debtor spent $1,072.00 of her 2018 tax refund on moving expenses and a
  Case 18-07095       Doc 43     Filed 06/18/19 Entered 06/18/19 16:20:08             Desc Main
                                   Document     Page 6 of 6


               security deposit. Please see Exhibit A.

       9.      Debtor respectfully requests that this Honorable Court waive $1,072.00 of the

               2018 tax refund owed to the Chapter 13 Trustee.

       10.     Debtor is in a position to continue with the plan of reorganization.

       11.     That the Debtor has every good faith intention of completing the Chapter 13 Plan

               of reorganization.


      WHEREFORE, the Debtor respectfully requests that this Honorable Court enter an Order
Modifying the Debtor’s Chapter 13 Plan as follows:

       A.      That $1,072.00 of the Debtor’s 2018 Federal Tax Refund is waived; and

       B.      For such other and further relief as this Court deems fair and just.



Respectfully Submitted,

_/s/ Jeremy M. Nevel___
Attorney for the Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
(312) 913-0625
